Case 0:19-cv-63165-BB Document 43 Entered on FLSD Docket 06/08/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-63165-BLOOM/Valle

 MARY ELIZABETH VICCIONE,

         Plaintiff,

 v.

 HOLYLAND TREASURES INC., et al.,

        Defendants.
 _________________________________/

                      ORDER DENYING APPROVAL OF SETTLEMENT

        THIS CAUSE is before the Court on the parties’ Joint Motion for Approval of Settlement

 of FLSA Claims and Stipulation for Dismissal with Prejudice, ECF No. [42] (“Motion”), filed on

 June 5, 2020. The parties seek the Court’s approval of a proposed Settlement Agreement and

 General Release (“Agreement”), ECF No. [42-1], which includes an award of attorney’s fees. The

 Court has reviewed the Motion, the Agreement, the record in this case, the applicable law, and is

 otherwise fully advised.

        Before a court may approve a compromised settlement, it must scrutinize the settlement to

 determine whether it is a fair and reasonable resolution of a bona fide dispute. See Lynn’s Food

 Stores, Inc. v. U.S. ex rel. U.S. Dep’t of Labor, 679 F.2d 1350, 1354–55 (11th Cir. 1982). In

 making the requisite fairness determination, the Court considers the following factors: “(1) the

 existence of collusion behind the settlement; (2) the complexity, expense, and likely duration of

 the litigation; (3) the stage of the proceedings and the amount of discovery completed; (4) the

 probability of plaintiff’s success on the merits; (5) the range of possible recovery; and (6) the

 opinions of counsel.” Mason v. Wyndham Vacation Ownership, Inc., Case No. 6:10-cv-1805-Orl-
Case 0:19-cv-63165-BB Document 43 Entered on FLSD Docket 06/08/2020 Page 2 of 4
                                                            Case No. 19-cv-63165-BLOOM/Valle


 35GJK, 2012 WL 570060, at *1–2 (M.D. Fla. 2012) (citing Leverso v. SouthTrust Bank of Ala.,

 Nat’l Ass’n, 18 F.3d 1527, 1531 n.6 (11th Cir. 1994)).

        Factors the Court considers in determining whether requested attorney’s fees are

 reasonable include:

        1)      the time and labor required;
        2)      the novelty and difficulty of the questions;
        3)      the skill requisite to perform the legal service properly;
        4)      the preclusion of other employment by the attorney due to the acceptance
                of the case;
        5)      the customary fee;
        6)      whether the fee is fixed or contingent;
        7)      time limitations imposed by the client or the circumstances;
        8)      the amount involved and the results obtained;
        9)      the experience, reputation and ability of the attorneys;
        10)     the “undesirability” of the case;
        11)     the nature and length of the professional relationship with the client; and
        12)     awards in similar cases.

 Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1340 n.7 (11th Cir. 1999) (citation omitted).

        The parties have agreed to settle this lawsuit for $8,000.00, comprised of (1) a check to

 Plaintiff for $1,000.00, less applicable deductions and withholdings; (2) a check to Plaintiff for

 $3,400.00 without withholdings; and (3) a check payable to Plaintiff’s counsel for $3,600.00

 “payable by W-9, for legal fees and costs incurred[.]” ECF No. [42-1] at 2.

         Regarding the attorney’s fees and costs, neither the Motion nor the Agreement includes

 affidavits or exhibits detailing the number of hours Plaintiff’s counsel worked on this case, the

 description of the work done for those hours, and what hourly rates were used to calculate

 reasonable fees. Without that information, the Court cannot scrutinize the reasonableness of the

 attorney’s fees and costs awarded under the Agreement. The Motion merely represents that the

 fees were not based on a percentage of the total recovery, and that Defendants agree that $3,600.00

 is “reasonable based upon the circumstances herein.” ECF No. [42] at 4. The “FLSA requires

 judicial review of the reasonableness of counsel’s legal fees to assure both that counsel is

                                                 2
Case 0:19-cv-63165-BB Document 43 Entered on FLSD Docket 06/08/2020 Page 3 of 4
                                                                  Case No. 19-cv-63165-BLOOM/Valle


 compensated adequately and that no conflict of interest taints the amount the wronged employee

 recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009).

         Furthermore, the FLSA requires employers who violate its provisions to pay employees

 unpaid wages and an equal amount in liquidated damages. See 29 U.S.C. § 216(b) (“Any employer

 who violates the provisions of section 206 or section 207 of this Title shall be liable to the

 employee or employees affected in the amount of their unpaid minimum wages, or their unpaid

 overtime compensation, as the case may be, and in an additional equal amount as liquidated

 damages.”). The Agreement allocates to Plaintiff $4,400.00 split across two separate payments,

 but it does not describe the basis for the settlement amount or whether it encompasses liquidated

 damages. For instance, it does not express whether $2,200.00 represents unpaid wages while the

 other $2,200.00 represents an equal amount in liquidated damages. To comply with the FLSA,

 then, a proposed settlement must be apportioned equally between unpaid wages and liquidated

 damages. See id. The revised agreement must so state this.

         Because the Motion and Agreement fail to (1) adequately explain or describe the amount

 of Plaintiff’s attorney’s fees and costs, and (2) apportion Plaintiff’s award equally between unpaid

 wages and liquidated damages, the Court cannot find the Agreement fair and reasonable nor grant

 the Motion at this time.1

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [42], is

 DENIED. The parties shall submit a revised motion and agreement — with a proposed order and

 affidavits or exhibits regarding attorney’s fees and costs — that conform to the FLSA by June 12,

 2020.


 1
   The Court also notes the Agreement contains a confidentiality provision. See ECF No. [42-1] at 3. Where
 the Court must approve a settlement, the agreement becomes a part of the judicial record and therefore may
 not be deemed confidential even if the parties so consent. See Jessup v. Luther, 277 F.3d 926, 929–30 (7th
 Cir. 2002) (noting that even when a settlement is entered into the court’s file under seal it becomes part of
 the judicial record).

                                                      3
Case 0:19-cv-63165-BB Document 43 Entered on FLSD Docket 06/08/2020 Page 4 of 4
                                                    Case No. 19-cv-63165-BLOOM/Valle


        DONE and ORDERED in Chambers at Miami, Florida, on June 5, 2020.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                          4
